
	

113 HRES 647 RH: Directing the Secretary of the Treasury to transmit to the House of Representatives copies of any emails in the possession of the Department that were transmitted to or from the email account(s) of former Internal Revenue Service Exempt Organizations Division Director Lois Lerner between January 2009 and April 2011.
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 122
		113th CONGRESS
		2d Session
		H. RES. 647
		[Report No. 113–525]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Stockman submitted the following resolution; which was referred to the Committee on Ways and Means
		
		
			July 17, 2014
			Reported adversely from the Committee on Ways and Means, referred to the House Calendar, and
			 ordered to be printed
		
		RESOLUTION
		Directing the Secretary of the Treasury to transmit to the House of Representatives copies of any
			 emails in the possession of the Department that were transmitted to or
			 from the email account(s) of former Internal Revenue Service Exempt
			 Organizations Division Director Lois Lerner between January 2009 and April
			 2011.
	
	
		
			That the House of Representatives direct the Secretary of the Treasury to transmit to the House of
			 Representatives, no later than 14 days after the date of the adoption of
			 this resolution, copies of any electronic communication in the possession
			 of the Secretary or the Department that was transmitted to or from any
			 electronic mail account(s) used by former Internal Revenue Service Exempt
			 Organizations Division Director Lois Lerner at any time between January 1,
			 2009, and April 30, 2011.
		
	
		July 17, 2014
		Reported adversely from the Committee on Ways and Means, referred to the House Calendar, and
			 ordered to be printed
